Name: 82/18/EEC: Council Decision of 21 December 1981 relating to a postponement of the date by which certain Member States must implement their national plans for the accelerated eradication of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|31982D001882/18/EEC: Council Decision of 21 December 1981 relating to a postponement of the date by which certain Member States must implement their national plans for the accelerated eradication of classical swine fever Official Journal L 009 , 14/01/1982 P. 0029 - 0029*****COUNCIL DECISION of 21 December 1981 relating to a postponement of the date by which certain Member States must implement their national plans for the accelerated eradication of classical swine fever (82/18/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 12 (3) thereof, Having regard to the proposal from the Commission, Whereas the governments of the Hellenic Republic and the Republic of Italy have requested a postponement for a period of one year of the date of implementation of their plan for the accelerated eradication of classical swine fever because of the appreciable difficulties encountered; Whereas the five-year period for execution of the plan will take account of the possible delay of its implementation, HAS ADOPTED THIS DECISION: Article 1 1. The Hellenic Republic and the Republic of Italy are hereby allowed to submit their accelerated plans for the eradication of classical swine fever so that they may be implemented not later than 31 December 1982. 2. The five-year period for execution of the plan shall run from the date laid down by the Commission in its Decision approving the plan; however, Community finance shall in all cases be restricted to slaughterings carried out before 1 January 1988. Article 2 This Decision is addressed to the Hellenic Republic and to the Republic of Italy. Done at Brussels, 21 December 1981. For the Council The President N. RIDLEY (1) OJ No L 325, 1. 12. 1980, p. 1.